[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Ritzie v. Reece-Campbell, Inc., Slip Opinion No. 2015-Ohio-5224.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2015-OHIO-5224
  THE STATE EX REL. RITZIE, APPELLANT, v. REECE-CAMPBELL, INC., ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State ex rel. Ritzie v. Reece-Campbell, Inc., Slip Opinion
                                   No. 2015-Ohio-5224.]
Workers’ compensation—Temporary total disability—Industrial Commission
        articulated reasonable basis for finding that chiropractor’s opinion was not
        persuasive—Judgment denying writ of mandamus affirmed.
 (No. 2014-1437—Submitted September 1, 2015—Decided December 16, 2015.)
      APPEAL from the Court of Appeals for Franklin County, No. 13AP-669,
                                      2014-Ohio-2782.
                                    _______________________
        Per Curiam.
        {¶ 1} Appellant, Fred Ritzie, appeals the decision of the Tenth District
Court of Appeals denying his request for a writ of mandamus that would require
                                SUPREME COURT OF OHIO




appellee Industrial Commission to award him temporary-total-disability
compensation for the period beginning December 8, 2011.
        {¶ 2} The court of appeals determined that the commission did not abuse its
discretion when it concluded that there was no persuasive medical evidence that the
claimant’s 1994 industrial injury rendered him temporarily and totally disabled as
of December 8, 2011. Consequently, the court denied the writ. We agree and
affirm the judgment of the court of appeals.
        {¶ 3} Ritzie was injured in the course and scope of his employment on
November 10, 1994.            His workers’ compensation claim was allowed for
lumbosacral sprain, lumbar-disc displacement, and postoperative infection. He
returned to light-duty work on September 25, 1995.
        {¶ 4} On August 7, 2007, Ritzie began treating with Brian R. Nobbs, a
chiropractor. During the next two years, the commission authorized additional
periods of temporary-total-disability compensation,1 approved additional lumbar
conditions, and increased his permanent partial disability to 29 percent.
        {¶ 5} On September 23, 2009, Ritzie began working as a truck driver for a
new employer. On January 24, 2010, during the course of employment, he was
injured in a motor-vehicle accident. His 2010 workers’ compensation claim was
allowed for neck, upper-back, and shoulder injuries. He was paid temporary-total-
disability compensation until he settled the claim on December 7, 2011 for the sum
of $99,999. He did not return to work.
        {¶ 6} The record reflects that while temporarily and totally disabled as a
result of the 2010 motor-vehicle accident, Ritzie continued chiropractic treatments
from Dr. Nobbs for his lower back in 2011 and 2012. Dr. Nobbs described the
medical care as episodic and supportive treatments necessary to keep Ritzie


1
  The commission paid temporary-total-disability compensation from August 7, 2007, to April 6,
2008. Ritzie returned to work on April 7, 2008. Compensation was also paid from December 4,
2008, until he returned to work on July 11, 2009.




                                               2
                                    January Term, 2015




functioning. In a March 6, 2012 report, Dr. Nobbs described Ritzie’s condition as
chronic but shown to improve with treatment. Dr. Nobbs stated that because of the
chiropractic treatments, Ritzie had been able to work until his 2010 injury. Also in
2012, Ritzie had an MRI and received lumbar epidural steroid injections from
Jonathan J. Paley, M.D.
        {¶ 7} On July 12, 2012, the Bureau of Workers’ Compensation additionally
allowed three lumbar conditions in the 1994 claim: annular tear at L4-5,
retrolisthesis at L5-S1, and biforaminal stenosis L3-4 L4-5.2 Three weeks later,
Ritzie filed a Form C-84 requesting temporary-total-disability compensation for the
period beginning December 8, 2011—the day after his 2010 claim settled—based
on the newly allowed conditions.
        {¶ 8} The commission concluded that Ritzie had not presented persuasive
medical evidence establishing that he was temporarily and totally disabled as of
December 8, 2011. The commission’s order explained:


        The Office notes of Dr. Nobbs from 01/20/2010 to 02/07/2012 in
        Claim No. 94-544482 noted the treatment and did not mention
        [Ritzie] was disabled. In addition, the office note dated 12/15/2011
        indicated [Ritzie’s] condition was improving.               The 04/01/2011
        report of Dr. Nobbs documented [Ritzie’s] need for treatment in his
        1994 claim, the reason for the treatment, and how the treatment
        allowed [him] to stay in the work force until the 2010 incident; this
        report did not opine that [Ritzie] was disabled due to the conditions
        in Claim No. 94-544482. As a result, the Commission finds [Ritzie]
        has not met his burden of proof that he was temporarily and totally
        disabled for the period noted in this order.

2
 The bureau’s order was based, in part, on the MRI report and a February 20, 2012 report from
Dr. Nobbs that does not appear in the record.




                                               3
                             SUPREME COURT OF OHIO




       {¶ 9} Ritzie filed a complaint seeking a writ of mandamus that would
require the commission to vacate its order denying compensation and to award
temporary-total-disability benefits beginning December 8, 2011. The court of
appeals denied the requested writ.
       {¶ 10} Ritzie’s appeal as of right is now before the court.
       {¶ 11} To qualify for temporary-total-disability compensation, a claimant
must demonstrate that he or she is medically unable to work as a result of the
allowed conditions of the claim. State ex rel. Floyd v. Formica Corp., 140 Ohio
St.3d 260, 2013-Ohio-3614, 17 N.E.3d 547; State ex rel. McCoy v. Dedicated
Transport, Inc., 97 Ohio St. 3d 25, 2002-Ohio-5305, 776 N.E.2d 51, ¶ 35. This
requires some medical evidence that the disability period is caused by an allowed
medical condition. State ex rel. Standerfer v. Indus. Comm., 10th Dist. Franklin
No. 07AP-930, 2008-Ohio-3947, ¶ 19.
       {¶ 12} Ritzie’s sole proposition of law states that the commission “may not
unilaterally reject uncontroverted medical evidence, orders authorizing additional
treatment, and orders allowing additional conditions in the claim, the totality of
which establish that the injured worker could not return to the duties of his former
position of employment.” He argues that the commission should have considered
the totality of the evidence to establish that he was unable to return to work and that
it was unnecessary for the records to contain the words “temporary total disability.”
       {¶ 13} In an order granting or denying compensation, the commission is
required to specifically state the evidence relied upon and briefly explain the
reasoning for its decision. State ex rel. Metz v. GTC, Inc., 142 Ohio St. 3d 359,
2015-Ohio-1348, 30 N.E.3d 941, ¶ 14. The commission may not arbitrarily reject
competent medical proof. State ex rel. Hutton v. Indus. Comm., 29 Ohio St. 2d 9,
13-14, 278 N.E.2d 34 (1972). The commission must articulate some reasonable
basis to reject a physician’s finding based on evidence in the record. State ex rel.




                                          4
                               January Term, 2015




Eberhardt v. Flxible Corp., 70 Ohio St. 3d 649, 655, 640 N.E.2d 815 (1994); State
ex rel. Pavis v. Gen. Motors Corp., 65 Ohio St. 3d 30, 33, 599 N.E.2d 272 (1992).
       {¶ 14} Here, the commission articulated a reasonable basis for finding that
Dr. Nobbs’s opinion was not persuasive. The commission explained that the office
notes of Dr. Nobbs did not mention that Ritzie had become disabled as a result of
the allowed conditions in Claim No. 94-544482, but rather Dr. Nobbs had stated
that Ritzie’s condition improved as a result of chiropractic treatments.        The
commission also noted that the April 1, 2011 report of Dr. Nobbs documented
Ritzie’s need for treatments and that those treatments had enabled him to work until
his 2010 accident.
       {¶ 15} The record reflects that during 2009 and thereafter, Dr. Nobbs’s
office records for the 1994 injury primarily concentrated on chiropractic treatments
described as episodic and supportive for a chronic condition. There was no
indication that Dr. Nobbs considered Ritzie’s condition to have deteriorated to the
point where he was considered to be temporarily and totally disabled or why
Ritzie’s disability began the day after he settled his 2010 claim. According to Dr.
Nobbs and Dr. Paley, the chiropractic treatments and pain medications helped
maintain Ritzie’s then-current functioning.
       {¶ 16} In addition, Ritzie relies on the order allowing additional medical
conditions in his claim. Adding new conditions to a claim does not necessarily
guarantee the payment of a new period of temporary-total-disability compensation.
State ex rel. Carlson v. Avon Prods., Inc., 10th Dist. Franklin No. 08AP-38, 2008-
Ohio-6083, ¶ 40; State ex rel. Wyrebaugh v. Indus. Comm., 10th Dist. Franklin No.
06AP-610, 2007-Ohio-1939, ¶ 37 (“newly allowed conditions constitute new and
changed circumstances which may warrant the payment of a new period of TTD
[temporary-total-disability] compensation provided that all other requirements for
the payment of TTD compensation are met. In other words, the burden remains on




                                         5
                            SUPREME COURT OF OHIO




the claimant to establish that the newly allowed conditions render claimant
temporarily and totally disabled” [emphasis sic]).
       {¶ 17} The commission is exclusively responsible for evaluating the weight
and credibility of the evidence. State ex rel. Teece v. Indus. Comm., 68 Ohio St. 2d
165, 169, 429 N.E.2d 433 (1981). This court defers to the commission’s expertise
in evaluating disability. State ex rel. Pass v. C.S.T. Extraction Co., 74 Ohio St. 3d
373, 376, 658 N.E.2d 1055 (1996).
       {¶ 18} Here, the commission’s decision that Dr. Nobbs’s opinion was not
persuasive was reasonable and supported by facts in the record.          Thus, the
commission did not abuse its discretion when it denied Ritzie’s request for
compensation for the period beginning December 8, 2011.
       {¶ 19} Because Ritzie failed to demonstrate that he was entitled to
mandamus relief, the court of appeals properly denied the writ. We affirm.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Law Office of James A. Whittaker, L.L.C., Laura I. Murphy, and James A.
Whittaker, for appellant.
       Michael DeWine, Attorney General, and LaTawnda N. Moore, Assistant
Attorney General, for appellee Industrial Commission.
                               _________________




                                         6